1

2

3

4
                               UNITED STATES DISTRICT COURT
5
                           EASTERN DISTRICT OF CALIFORNIA
6    KENNETH FREENEY, an individual, on Case No.: 1:19-CV-01324-AWI-EPG
7    behalf of himself and all others similarly
     situated,
                                                [PROPOSED] ORDER
8
                         Plaintiff,
9                 v.
10
     J.B. HUNT TRANSPORT, INC., an
11   Arkansas corporation; and DOES 1 through
     25, inclusive,
12
                         Defendants.
13

14         Upon review of the Parties’ stipulation to remand (ECF No. 12), and finding good

15   cause, the Court GRANTS the relief requested in the stipulation. Therefore, this case is

16   hereby REMANDED to the Stanislaus County, California, Superior Court, with each party

17   to bear its own costs in this Court.

18

19   IT IS SO ORDERED.
20   Dated: March 17, 2020
21                                            SENIOR DISTRICT JUDGE

22

23

24

25

26
27

28
                                                   1
                                            [PROPOSED] ORDER
